Rost, J.
I concur in the opinion delivered by the chief justice, -and adopt •the reasons upon which it rests.
Slidell, J.
The previous opposition of the apppellant, in which-he claimed the property as the owner, was made on the 8th June, 1847. He did not acquire, until March, 1848 the judgment, from the recording of «which the general mortgage resulted which he seeks to enforce. I know of no rule of law which compelled him upon acquiring this new and distinct right to set it up at once, in a suit in which he was litigating the question of ownership. Indeed it seems questionable whether he would -have been permitted to amend his first opposition, by setting up the newly acquired right. The objection would have ■been raised that it altered the substance of the demand.
I do not perceive .how the mala fides .of Barrow, in becoming the simulated *418vendee of Conner, con affect, to his detriment, his subsequently acquired rights as transferree of the mortgage right of Tulane. That Tulane was a band fide judgment creditor of Conner is not disputed. Tulane certainly could maintain this opposition. There is no evidence to impeach the good faith of Barrow, so far as the transfer from Tulane is concerned. Why then has not Barrow the same mortgage lien upon the property which his author, Tulane, had? The good faith of the transferrer inures to the transferree.
It is very true that a man cannot be at the same moment the mortgagee and the owner of land. But it does not follow that the assertion of one right estops the subsequent assertion of the other. A, brings against me a petitory action for a tract of land, and prays my eviction. I defend, alleging title. A succeeds, and evicts me. I then attack A, upon a judgment recorded against him prior to the institution of his petitory action. Am I estopped because I did not set up my mortgage in the former suit, when the title was at issue ? Clearly not. There is no res judicata, and no estoppel.
Reverse this case, and suppose that, in June, 1847, Barrow had filed an opposition alleging himself to be the owner of a judicial mortgage upon the property, and as such entitled to preference over the plaintiff in execution. Suppose that, in 1848, during the pendency of this opposition, he discovers that Tulane held a title as owner paramount to Conner's title, and purchased this title from Tulane. Barrow goes to trial on his first opposition, and is defeated on the ground that his judgment against Conner was fraudulently obtained, upon a pretended claim having no existence. Is Barrow estopped from afterwards setting up his title as owner derived from Tulane ? ' I cannot think so.